                           Case 19-10316-LSS             Doc 29      Filed 02/20/19        Page 1 of 5



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


          In re:                                                      Chapter 11

          BEAVEX HOLDING CORPORATION, et al.,1                        Case No. 19-10316 (LSS)

                                              Debtors.                Joint Administration Requested


                         NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON FEBRUARY 21, 2019 AT 10:00 A.M. (ET)

          Date and Time of Hearing:              THE HEARING HAS BEEN RESCHEDULED FROM
                                                 FEBRUARY 20, 2019, AT 11:00 A.M. (ET) TO
                                                 FEBRUARY 21, 2019, AT 10:00 A.M. (ET) AS THE
                                                 COURT IS CLOSED ON FEBRUARY 20, 2019, DUE TO
                                                 INCLEMENT WEATHER.

          Location:                              UNITED STATES BANKRUPTCY COURT FOR THE
                                                 DISTRICT OF DELAWARE, 824 N. MARKET STREET,
                                                 6TH FLOOR, COURTROOM NO. 2, WILMINGTON,
                                                 DELAWARE 19801

          PETITIONS

          1.        Voluntary Chapter 11 Petition Packages:

                    A.     BeavEx Holding Corporation, Case No. 19-10316

                    B.     BeavEx Acquisition, Inc., Case No. 19-10317

                    C.     BeavEx Incorporated, Case No. 19-10318

                    D.     JNJW Enterprises, Case No. 19-10319

                    E.     USXP, LLC, Case No. 19-10320

          DECLARATION IN SUPPORT OF FIRST DAY PLEADINGS

          2.        Declaration of Donald Van der Wiel in Support of Chapter 11 Petitions and First Day
                    Motions [Docket No. 2, 2/18/19]

          1
            The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: BeavEx
          Holding Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx Incorporated (7355); JNJW Enterprises, Inc.
          (4963); and USXP, LLC (2997). The headquarters for the above-captioned Debtors is located at 2120 Powers Ferry
          Road SE, Suite 300, Atlanta, GA 30339.
          2
              Amended items appear in bold.
01:24190661.1
                       Case 19-10316-LSS        Doc 29       Filed 02/20/19      Page 2 of 5



         MATTERS GOING FORWARD

         3.     Debtors’ Motion for an Order, Pursuant to Bankruptcy Rule 1015 and Local Rule 1015-1,
                Authorizing the Joint Administration of the Debtors’ Chapter 11 Cases [Docket No. 3,
                2/18/19]

                Status: This matter will be going forward.

         4.     Debtors’ Application for Order Appointing Stretto as Claims and Noticing Agent Nunc
                Pro Tunc to the Petition Date [Docket No. 4, 2/18/19]

                Status: This matter will be going forward.

         5.     Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 345, 363 and
                503(b) of the Bankruptcy Code, Bankruptcy Rule 2015 and Local Rule 2015-2
                (I) Authorizing and Approving (A) Continued Use of Cash Management System and
                (B) Use of Prepetition Bank Accounts and Business Forms; (II) Authorizing the Banks
                Participating in the Cash Management System to Honor Certain Transfers and Charge
                Certain Amounts; (III) Waiving the Requirements of Section 345(b) on an Interim Basis;
                (IV) Granting Administrative Expense Status to Postpetition Intercompany Claims; and
                (V) Granting Related Relief [Docket No. 5, 2/18/19]

                Related Documents:

                       a)     Certification of Counsel Regarding Emergency Interim Order
                              Authorizing Limited Use of Cash Collateral and Payment of Certain
                              Prepetition Employee Obligations [Docket No. 28, 2/20/19]

                       b)     Emergency Interim Order Authorizing Limited Use of Cash
                              Collateral and Payment of Certain Prepetition Employee Obligations
                              [Docket No. TBD]

                Status: This matter will be going forward on an interim basis.

         6.     Debtors’ Motion for Entry of Interim and Final Orders Authorizing Payment of
                (I) Certain Prepetition Employee Obligations, Including Wages, Salaries, and Other
                Compensation; (II) Certain Employee Benefits and Other Associated Obligations; and
                (III) Granting Related Relief [Docket No. 6, 2/18/19]

                Related Documents:

                       a)     Certification of Counsel Regarding Emergency Interim Order
                              Authorizing Limited Use of Cash Collateral and Payment of Certain
                              Prepetition Employee Obligations [Docket No. 28, 2/20/19]

                       b)     Emergency Interim Order Authorizing Limited Use of Cash
                              Collateral and Payment of Certain Prepetition Employee Obligations
                              [Docket No. TBD]

01:24190661.1
                                                        2
                       Case 19-10316-LSS        Doc 29       Filed 02/20/19      Page 3 of 5



                Status: This matter will be going forward on an interim basis.

         7.     Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to Sections 105(a), 363,
                1107(a) and 1108 of the Bankruptcy Code, (I) Authorizing the Debtors to Pay Certain
                Prepetition Claims of Contract Couriers and Third-Party Service Providers,
                (II) Authorizing Banks to Honor and Process Check and Electronic Transfer Requests
                Related Thereto, and (III) Granting Certain Related Relief [Docket No. 7, 2/18/19]

                Related Documents:

                       a)     Certification of Counsel Regarding Emergency Interim Order
                              Authorizing Limited Use of Cash Collateral and Payment of Certain
                              Prepetition Employee Obligations [Docket No. 28, 2/20/19]

                       b)     Emergency Interim Order Authorizing Limited Use of Cash
                              Collateral and Payment of Certain Prepetition Employee Obligations
                              [Docket No. TBD]

                Status: This matter will be going forward on an interim basis.

         8.     Debtors’ Motion for Entry of an Order Authorizing Debtors to Honor and Continue
                Certain Customer Programs and Customer Obligations in the Ordinary Course of
                Business [Docket No. 8, 2/18/19]

                Status: This matter will be going forward.

         9.     Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to Pay
                Prepetition Claims of Certain Critical Vendors and Administrative Claimholders [Docket
                No. 9, 2/18/19]

                Status: This matter will be going forward on an interim basis.

         10.    Debtors’ Motion for Entry of Interim and Final Orders Authorizing the Debtors to Pay
                Certain Prepetition Claims for Shipper and Common Carrier Obligations [Docket No. 10,
                2/18/19]

                Status: This matter will be going forward on an interim basis.

         11.    Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 363(b),
                507(a)(8), 541, 1107(a), and 1108 of the Bankruptcy Code Authorizing (I) the Debtors to
                Pay Certain Prepetition Taxes and Fees and Related Obligations and (II) Banks to Honor
                and Process Check and Electronic Transfer Requests Related Thereto [Docket No. 11,
                2/18/19]

                Status: This matter will be going forward on an interim basis.

         12.    Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a), 363, and 364
                of the Bankruptcy Code, (I) Authorizing (A) Payment of Prepetition Obligations Incurred
                in the Ordinary Course of Business in Connection with Insurance Programs, Including
01:24190661.1
                                                        3
                       Case 19-10316-LSS        Doc 29      Filed 02/20/19       Page 4 of 5



                Payment of Policy Premiums and (B) Continuation of Insurance Premium Finance
                Agreement, and (II) Authorizing Banks to Honor and Process Check and Electronic
                Transfer Requests Related Thereto [Docket No. 12, 2/18/19]

                Status: This matter will be going forward on an interim basis.

         13.    Debtors’ Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 366 of the
                Bankruptcy Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
                Discontinuing Utility Services; (II) Deeming Utility Companies Adequately Assured of
                Future Payment; (III) Establishing Procedures for Determining Additional Adequate
                Assurance of Payment; and (IV) Granting Related Relief, Including Setting a Final
                Hearing Related Thereto [Docket No. 13, 2/18/19]

                Status: This matter will be going forward on an interim basis.

         14.    Debtors’ Motion for Entry of Interim and Final Orders, Pursuant to 11 U.S.C. §§ 105,
                361, 362, 363, 364 and 507, Bankruptcy Rules 2002, 4001, 6004 and 9014 and Local
                Bankruptcy Rule 4001-2, (I) Authorizing the Debtors to Obtain Postpetition Senior
                Secured Superpriority Financing: (II) Authorizing the Debtors’ Limited Use of Cash
                Collateral, (III) Granting Adequate Protection to the Prepetition Secured Parties,
                (IV) Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 14,
                2/18/19]

                Related Documents:

                       a)     Certification of Counsel Regarding Emergency Interim Order
                              Authorizing Limited Use of Cash Collateral and Payment of Certain
                              Prepetition Employee Obligations [Docket No. 28, 2/20/19]

                       b)     Emergency Interim Order Authorizing Limited Use of Cash
                              Collateral and Payment of Certain Prepetition Employee Obligations
                              [Docket No. TBD]

                Status: This matter will be going forward on an interim basis.


                                            [Signature Page Follows]




01:24190661.1
                                                        4
                      Case 19-10316-LSS   Doc 29    Filed 02/20/19   Page 5 of 5




         Dated: Wilmington, Delaware   YOUNG CONAWAY STARGATT & TAYLOR, LLP
                February 20, 2019
                                       /s/ Donald J. Bowman, Jr.
                                       Joseph M. Barry (No. 4221)
                                       Matthew B. Lunn (No. 4119)
                                       Donald J. Bowman, Jr. (No. 4383)
                                       Jordan E. Sazant (No. 6515)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Tel: (302) 571-6600
                                       Fax: (302) 571-1253

                                       Proposed Counsel to the Debtors and Debtors in
                                       Possession




01:24190661.1
                                                5
